DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Gross and Ono do not teach of an elastic strain “parallel to the surface and perpendicular to the separation line” or the elastic strain zone “being open towards the advancement direction. It is well-known in the art that stress/strain from an indenter tip or scoring wheel is felt globally by the bulk glass. Examiner provided Gross and Ono as related art because they teach the stress/strain occurring a scribing/scratching process. 

    PNG
    media_image1.png
    301
    346
    media_image1.png
    Greyscale

Annotated Gross has dotted arrows shows lateral crack generation perpendicular to separation line while parallel to the surface
Gross teaches of the stress/strain that generates a lateral crack while scoring, using an indenter tip. The lateral crack originates from the initiation point of the median crack and extend perpendicular to the separation line, parallel to the surface. 

    PNG
    media_image2.png
    320
    443
    media_image2.png
    Greyscale

Annotated Ono has dotted arrow shows median crack generation in the advancement direction
	Examiner relied upon Ono to teach the arc being open towards advancement direction because Gross was silent on this regard. Ono teaches of the stress/strain that generates the half-penny/median crack that runs in the advancement direction that is also present in Gross. The generation of these cracks are well-known in the art and the directions associated with them. The stress and strain on the glass precedes and influences the crack growth direction which in this instance generates a median crack. 
Applicant further argues that the Vickers indenter tip used by Gross creates a different elastic zone than instant application and that Ono refers to a plastic zone that cannot be used as a reference because a scoring wheel is used in place of a similar tip. Because of the fragility of glass, the stored stress/strain felt by the glass is often described with elastic strain considered stored energy lacking crack growth in that direction and plastic zone in which the glass flows or crushed under densification. Gross touches upon this in p. 8 ¶ “The scratch lateral cracking threshold…”. The amount of elastic or inelastic strain glass can handle during scratching is highly dependent on geometry of the scribing tool and composition/manufacture of the glass (Gross uses ion-exchanged 2317 glass). Ono uses a scoring wheel instead of an indenter tip but that does not disqualify it as a reference from claim 1 because a scoring tool is claimed, not an indenter tip. Furthermore, one of ordinary skill in the art is aware of the benefits and negative between a scoring wheel and an indenter tip: scoring wheels are cheaper, create less friction/radial cracks, and waver side-to-side while scoring compared to indenters. Examiner includes Ahn et al (“Sliding microindentation fracture of brittle materials: Role of elastic stress fields”, 2007) as further evidence in the conclusion. 
Examiner would like to point out that the Applicant is arguing about references that teach elastic strain that generates all median and lateral cracks from mechanical scoring. The amount of stress/strain change depends on the geometry and type of tip (wheel or indenter) used but the direction of the elastic strain generating a median and lateral crack is the same. Applicant’s arguments are not persuasive to show that “a rigid scoring tool” does not generate a median crack or the elastic zone that form both a median or lateral crack. 

Election/Restrictions
Applicant's election with traverse of the glass element in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden on the Examiner.  This is not found persuasive because the inventions are distinct and would require search in dissimilar areas.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	In Claim 7, the claim isolates elastic strain zone below the contact point that extends along the separation line. Claim 1 states elastic strain zone is inside the glass with components parallel and perpendicular to the surface and separation line, which is the same as elastic strain of claim 1 perpendicular to the separation line. The use of the term “isolate” can be construed as the only elastic strain present which is not true. Examiner interprets Claim 1 and 7 together.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) by or, in the alternative, under 35 U.S.C. 103 as being obvious over Jotz et al (US-20170217817-A1) in view of Gross (Scratch Damage in Ion-Exchanged Alkali Aluminosilicate Glass) and Ono et al (Effective of Scribing Wheel Dimensions on the Cutting of AMLCD Glass Substrates).

Regarding Claim 1, 7, and 16, Jotz [0015] teaches of a method and apparatus of scoring glass using a scoring tool along the direction of a predetermined scoring line on the planar surface of a glass substrate.

    PNG
    media_image3.png
    449
    1120
    media_image3.png
    Greyscale

Gross, Fig. 1. Subsurface damage and cracking from scratch
Jotz is silent on elastic strain; however mentions the formation of transverse cracks (lateral cracks). The formation of transverse/lateral cracks is the inherent result of the residual stress, associated with elastic strain, from scribing as evidenced by or alternatively obvious in view of Gross (Discussion [The scratch lateral cracking threshold…]) summarizing elastic/plastic damage while scoring glass. Gross explains that with scratching glass, there is plastic flow that displaces material (pile-up) as well as densification, analogous to the elastic strain zone of instant application, depicted as plastically deformed zone (Fig. 1 – reproduced above). Gross (p. 1 “These types of crack systems are the highly strength limiting median crack oriented perpendicular to the surface”) teaches of a median crack analogous to applicant’s crack. Gross further teaches that the elastic strain parallel to the surface and perpendicular to the separation line as the elastic strain associated with lateral/transverse cracking prior to cracking threshold (p. 2 “The lateral cracks are residual stress driven so that they form upon unloading. At high enough loads, the residual stress drives the lateral cracks sufficiently outward and up so that they intersect the surface of the glass”). Gross teaches that the formation of lateral cracks and the associated elastic strain parallel to the surface and perpendicular to the separation line is an inherent result from scoring. 

    PNG
    media_image4.png
    357
    659
    media_image4.png
    Greyscale

Ono, Fig. 4. Subsurface damage from a scribe wheel and geometry
Gross (Fig. 1a, “median crack forms during the contact and is extended by the residual stress during removal of the load”) teaches that scratching glass at a load creates median cracks and additional residual stress grows/extends them. In related glass scribing art, Ono (Fig. 4 – reproduced above) expands on this theory that a median crack, that follows a separation line, has a resulting plastic core, analogous to elastic strain, being open towards the advancement direction from the scribe contact point. Ono teaches the elastic strain defined by the separation line initiating from a contact point of the scoring tool on the surface open towards the advancement direction is an inherent result from scoring.
One of ordinary skill in the art would have known that the claimed features of generating a deep crack, elastic strain zone with a directional component of the elastic strain parallel to the surface and perpendicular to the separation line, and elastic strain extending in an arc in a plane defined by the separation line located close to a contact point of the scoring tool opening towards the advancement direction are an inherent result of the scoring and crack formation process of Jotz. Alternatively if it can be shown that this would not have been inherent then it would have been obvious to one of ordinary skill in the art at the time of invention that scoring glass generates a median crack and elastic strain with directional component parallel to the surface and perpendicular to the separation line as taught by Gross that controls width of the lateral strain/cracking and elastic strain in an arc defined by the separation line open towards the advancement direction as taught by Ono that follows the scoring tool and the geometry of the indenter controls force and depth needed to crack the crack.

Regarding Claim 2, Jotz further teaches to use the scoring tool parallel to two horizontal directions [0061] of the thin glass substrate [0018], reading on parallel to edges of the glass ribbon.

Regarding Claim 4, , Jotz further teaches of equipping the scoring tool with a diamond [0052].

Regarding Claim 8, Jotz further teaches of alignment of the scoring tool using a light source on the cutting edge, reflected onto a photodetector [0031] and to adjust/correct orientation of the scoring tool on the basis thereof [0033].

Regarding Claim 9, Jotz further teaches of reflecting light on at least two, or a third surface of the scoring tool. The scoring tool is a diamond with crystal faces. [0033] 

Regarding Claim 10, Jotz further teaches of a pre-set cutting force [0038], similar to pressure, or not more than 0.5 to 1 N. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding Claim 11, according to modified Jotz of claim 1, Jotz [0073] teaches of score depth between 1/20 and 1/5 of the glass substrate thickness, which is preferably between 10 and 400 µm. From the figures provided by Gross (plastic zone depth is approximately 1.5x score depth) and Ono (plastic zone depth a is 2-3x score depth h) showing that the plastic zone is of similar magnitude as the score depth, the elastic strain zone depth (1/5 of 10 µm is 2µm) of modified Jotz is similar to that of the claimed range with sufficient specificity. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have an elastic strain zone depth range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
Additionally, Gross teaches of the subsurface deformation has different degrees of plasticity and densification dependent on geometry of the indenter analogous to the diamond scribe (Discussion ¶ 2-3). The depth of the elastic zone achieved would have been considered a result effective variable by one having ordinary skill in the art at the time of the invention depending on the glass composition, scribe geometry, load, scribing speed, glass surface treatment. 
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding Claim 12, according to modified Jotz of claim 1, Ono (2.2 Preparation of scribed specimens) scribes his samples at a scribing speed of 300 mm/s (0.3 m/s)

Regarding Claim 15, Jotz [0073] further teaches of scoring glass substrate of thickness 20-400 µm. This fails within the claimed range of thickness of not more than 0.5 mm. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jotz (US20170217817A1), Gross (Scratch Damage in Ion-Exchanged Alkali Aluminosilicate Glass), and Ono (Effective of Scribing Wheel Dimensions on the Cutting of AMLCD Glass Substrates), as applied to claim 1 above, and further in view of Vogt et al (US-20160185647-A1).
Regarding Claim 3, Jotz further teaches of a scoring head (Fig. 1, [0052]) that houses scoring tool 20. Jotz further teaches of tilting the scoring tool [0069] analogous to the parallel rocker functionality in the instant application. Jotz also teaches of adjusting z direction with a precision drive [0066] to adjust force applied on the surface by the scoring tool. Jotz is silent on using a spring member with adjustable spring force. In related scoring thin glass art, Vogt teaches of using a spring with a scoring tool holder, parallel rocker, and plurality of leaf springs [0023-24]. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the scoring tool as taught by Jotz with spring as taught by Vogt to adjust scoring contact pressure force as desired.


Claims 5, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jotz (US20170217817A1), Gross (Scratch Damage in Ion-Exchanged Alkali Aluminosilicate Glass), and Ono (Effective of Scribing Wheel Dimensions on the Cutting of AMLCD Glass Substrates), as applied to Claim 1 and 16 above, and further in view of Hiroshi (JP-2018015945-A, English machine translation provided by Espacenet).
Regarding Claim 5, 6, and 17, Jotz further teaches of equipping the scoring tool with a diamond [0052]. Jotz teaches of side profile of the diamond scoring tool in Fig. 1 using an inclined edge or face at the front of the scoring direction trailed by a crystal face, oriented in the scoring direction, in Fig. 3. Jotz is silent on that vertex be 3 intersecting faces. In related diamond scoring tool art, Hiroshi [0024-25] teaches of a diamond tool with different geometries such as the one in Fig. 12 and 13 that has a vertex between three intersecting faces. It would be obvious to one of ordinary skill in the art at the time of the invention that the scoring diamond with the shape taught by Hiroshi be used in the scoring method of modified Jotz to orient the scribe tool with a vertex and edge longitudinal to scoring direction with known tip angle to control the width of lateral elastic strain.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jotz (US20170217817A1), Gross (Scratch Damage in Ion-Exchanged Alkali Aluminosilicate Glass), and Ono (Effective of Scribing Wheel Dimensions on the Cutting of AMLCD Glass Substrates) as applied to Claim 1 above, and further in view of Kondratenko (US-20040251290-A1).
Regarding Claims 13 and 14, Jotz [0015] mentions score and break separation; however, Jotz is silent on the break step after scoring. In related glass cutting art, Kondratenko [0008-9] teaches to apply a bending force opposite along the crack path after cutting, reading on temporal or spatial distance. Kondratenko teaches that single pass separation at high production capacity cannot achieve high quality pieces. It would be obvious to one of ordinary skill in the art at the time of invention to temporally apply a bending line away from the separation line to break the glass along the deep crack to achieve higher success and quality of the final product.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn Y. et al, “Sliding microindentation fracture of brittle materials: Role of elastic stress fields” teaches of sliding indentation (indenter tip scoring). Fig. 2 shows the elastic/plastic zone with elastic strain extending towards the advancement direction that ultimately becomes the basis for median crack and Fig. 3 showing a lateral crack that runs parallel to the surface and perpendicular to the separation line. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741